Citation Nr: 0912556	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  04-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to service connection for hypertension (HTN).

3.  Entitlement to an initial disability rating in excess of 
10 percent for a low back disability, prior to October 16, 
2003.

4.  Entitlement to an initial disability rating in excess of 
20 percent for a low back disability, from October 16, 2003.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
August 1971 and had subsequent service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The May 2002 rating decision granted the Veteran's claims of 
entitlement to service connection for herniated nucleus 
pulposus, L4-5 with bulging disc at L2-3, L3-4 and L5-S1, 
assigning a 10 percent disability rating from December 3, 
2001, and entitlement to service connection for thermal 
sensitivity, left mandible, secondary to fracture, assigning 
a 10 percent disability rating.  The May 2002 rating decision 
also denied entitlement to service connection for snow 
blindness, HTN, a neck disability, bilateral hearing loss and 
CAD (claimed as heart disease).  In June 2003, the Veteran 
submitted a notice of disagreement with the assignment of a 
10 percent disability rating for his spinal disability and 
with the denials of entitlement to service connection for 
bilateral hearing loss, HTN and CAD.  He perfected his appeal 
in April 2004.

The Board notes that a subsequent rating decision issued in 
March 2004 increased the Veteran's spinal disability rating 
from 10 percent to 20 percent disabling, effective October 
16, 2003.  Since this increase did not constitute a full 
grant of the benefit sought, the increased rating issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  The Veteran's claim of entitlement to service 
connection for bilateral hearing loss was granted in the 
March 2004 rating; thus this issue has been resolved and is 
not before the Board.  See generally Grantham v. Brown, 114 
F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  Service connection was again denied for 
HTN and CAD.

In February 2005, the Veteran presented sworn testimony 
during a Board video conference hearing, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

In January 2006, the Board remanded these issues for 
additional evidentiary development.

The Board notes that the Veteran submitted additional 
evidence after the September 2007 supplemental statement of 
the case without a waiver of agency of original jurisdiction 
consideration.  However, the documents submitted are not 
relevant to the issues on appeal.  Thus, this matter need not 
be remanded for additional consideration by the RO.  See 38 
C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that CAD is the result of a disease or injury in service or 
manifest within the first post-service year.

2.  The preponderance of the evidence is against a finding 
that HTN is the result of a disease or injury in service or 
manifest within the first post-service year.

3.  Prior to October 16, 2003, the Veteran's low back 
disability was manifested by complaints of stiffness, 
intermittent pain and occasional trouble with bending and 
lifting, resulting in slight functional impairment.

4.  As of October 16, 2003, the Veteran's low back disability 
is manifested by subjective complaints of constant pain, 
moderate overall limitation of motion, painful motion, with 
occasional flare-ups, resulting in moderate functional 
impairment. 

5.  The Veteran has degenerative disc disease, but there have 
been no neurological findings appropriate to disc disease, 
and the severity of the Veteran's back condition is not 
pronounced since there is no impairment of motor skills, 
muscle function, or strength.

6.  The competent medical evidence does not show that the 
Veteran's service-connected low back disorder is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  CAD was not incurred in or aggravated by active military 
service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to be.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for a low back disability prior to October 16, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293 and 5295 (2002 and 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 and 5243 (2008).

4.  The criteria for an initial evaluation in excess of 20 
percent for a low back disability on or after October 16, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 and 5295 (2002 and 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 and 5243 (2008).

5.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  

Prior to and following the initial adjudication of the 
Veteran's claims, letters dated in January 2002, September 
2003 and August 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes 
that 38 C.F.R. § 3.159 was recently revised, effective as of 
May 30, 2008, and several portions of the revisions are 
pertinent to the claims at issue.  See 73 Fed. Reg. 23, 353-
23, 356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Despite this change in the regulation, the August 
2006 notice letter informed the Veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

The Court observed that claims of entitlement to service 
connection consist of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. 
§ 5103(a) (2002).  Compliance with the first Pelegrini II 
element requires notice of these five elements in initial 
ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 
(2006).   

The August 2006 letter provided notice of the manner in which 
VA assigns initial ratings and effective dates.  Although 
this letter was not sent prior to initial adjudication of the 
Veteran's claims, this was not prejudicial to him, since he 
was subsequently provided adequate notice, he was provided 
time to respond with additional argument and evidence and the 
claims were readjudicated and an additional supplemental 
statement of the case was provided to the Veteran in 
September 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the 
Veteran's claim for increased disability for his low back, as 
this is an initial disability rating claim.  Therefore, 
adequate notice was provided to the Veteran prior to the 
transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The Board notes that the Veteran 
submitted a statement in December 2007, indicating that he 
wished to "defer all issues" and have his claims returned 
to the RO.  In response, the Board issued the Veteran a 
letter in December 2008, requesting that he clarify his 
statement and indicate whether he wished to withdraw any of 
his claims.  The Veteran failed to reply.  As such, the Board 
will continue with the adjudication of the Veteran's claims.

Regarding the Veteran's service connection claims, the duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claims, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded a VA medical examination in January 
2007, to obtain an opinion as to whether his CAD and HTN can 
be directly attributed to service.  Further examination or 
opinion is not needed on these claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the Veteran's 
military service.  This is discussed in more detail below.

With respect to the Veteran's increased rating claim, the 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran appropriate VA spine examinations 
in April 2002, October 2003 and January 2007.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disorder since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2008).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The January 2007 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In July 1987, during active duty for training (ACDUTRA) the 
Veteran experienced an episode of chest pain and received 
treatment.  The Veteran alleges that during this 1987 
treatment, he was not informed that he had high cholesterol.  
He further claims that this lack of information led to his 
myocardial infarction in 1991.  Thereafter, during ACDUTRA in 
2000, the Veteran again suffered from chest pain and 
shortness of breath.  Subsequent to this incident, a stent 
was put in the Veteran's heart.  The Veteran alleges that he 
was then diagnosed with CAD and HTN, which are the result of 
his time in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and HTN and/or CAD become manifest to a 
degree of 10 percent or more within 1 year from date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

HTN means persistently high arterial blood pressure, and by 
some authorities the threshold for high blood pressure is a 
reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, HTN 
means that the diastolic pressure is predominantly 90 or 
greater, and isolated systolic HTN means that the systolic 
pressure is predominantly 160 or greater with a diastolic 
pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).

Initially, the Board notes that the Veteran has been 
diagnosed with both HTN and CAD.  See VA examination report, 
January 4, 2007.  However, these diagnoses were not made 
within one year of the Veteran's discharge from service; 
thus, he is not afforded the presumptions under 38 C.F.R. 
§§ 3.307 and 3.3.09.

Review of the Veteran's treatment records indicates that upon 
entry into service, all of the Veteran's systems were 
considered normal and his blood pressure reading was 132/74.  
See Standard Form (SF) 88, service enlistment examination 
report, July 24, 1967.  The Veteran did not complain of 
shortness of breath, there was no pain or pressure in his 
chest and no palpitation or pounding of the heart.  He did 
not complain of high blood pressure.  See SF 89, service 
enlistment examination report, July 24, 1967.  Upon periodic 
examination in November 1968, the Veteran indicated that he 
felt tired and had complaints of pain or pressure in his 
chest.  He also indicated that he suffered from high blood 
pressure.  See SF 89, periodic examination report, November 
26, 1968.  Upon separation from service, however, all of the 
Veteran's systems were considered normal and his blood 
pressure reading was 120/66.  See SF 88, service separation 
examination report, August 10, 1971.

The Veteran also had subsequent service in the Army National 
Guard.  Upon periodic examination in July 1987, though the 
Veteran's electrocardiogram (EKG) was normal and his blood 
pressure reading was 126/82, abnormal findings were noted and 
he was not cleared to enter the Army "Over 40" training and 
testing program.  See SF 88, periodic examination report, 
July 28, 1987.  Two days later [not on active duty for 
training] the Veteran was admitted to the hospital with 
complaints of chest pain.  The examining physician diagnosed 
him with chest pain, possible new onset angina, onset while 
running.  Myocardial infarction and cardiac disease were 
ruled out by negative cardiac enzymes and the Veteran did not 
have any further complaints of chest pain.  The Veteran's 
blood pressure reading was 140/92.  See service treatment 
record, discharge summary, July 30, 1987 - July 31, 1987.

In February 1988, during a cardiovascular screening, it was 
noted that the Veteran had not experienced any further chest 
pain since July 1987.  His blood pressure reading was 110/74.  
See SF 88, cardiovascular screening report, February 11, 
1988.  On his "Over 40" examination in September 1989, all 
of the Veteran's systems were considered normal, his blood 
pressure reading was 130/78 and a low cholesterol diet was 
recommended to him.  See SF 88, "Over 40" examination 
report, September 21, 1989.  The Veteran himself indicated 
that he was in good health, though he experienced shortness 
of breath and pain or pressure in the chest.  The examiner 
stated that the veteran had not complained of chest pain 
since July 1987.  The Veteran also denied experiencing high 
blood pressure.  See SF 89, "Over 40" examination report, 
September 21, 1989.  The subsequent cardiovascular risk 
screening noted the Veteran's blood pressure to be 130/78 and 
his EKG was normal.  His restricted profile was continued.  
See Cardiovascular Risk Screening Program, September 29, 
1989.

In April 1991, the Veteran presented to S.F.H. with marked 
sinus tachycardia elevation inferiorly and complete heart 
block.  The Veteran was determined to have had an 
uncomplicated inferior myocardial infarction (MI).  He 
subsequently underwent a left heart catheterization, a left 
ventricular angiography and selective coronary arteriography.  
See private treatment records, S.F.H., April 27, 1991 - April 
30, 1991.  In June 1991, the Veteran underwent selective left 
and right coronary arteriography and percutaneous 
transluminal coronary angioplasty (PTCA) of the right 
coronary artery.  See private treatment record, S.F.H., June 
6, 1991.  In September 1991, the Veteran again underwent a 
left heart catheterization, left ventricular angiography, 
selective coronary arteriography and PTCA of the right 
coronary artery.  See private treatment record, S.F.H., 
September 13, 1991.  Finally, in October 1991, the Veteran 
had a third left heart catheterization, left ventricular 
angiography, selective coronary arteriography and PTCA of the 
right coronary artery.  See private treatment record, S.F.H., 
October 12, 1991.

Upon periodic examination in October 1993, the Veteran's 
heart and vascular systems were noted to be normal.  The 
Veteran's blood pressure reading was 128/80.  He indicated 
that he stopped smoking cigarettes in 1991 after his heart 
surgeries.  The examiner diagnosed the Veteran with CAD, 
demonstrating no symptoms.  A normal stress test was 
indicated in April 1993.  The Veteran was also diagnosed with 
hypercholesterolemia.  This was noted as under current 
treatment and coming down.  See SF 88, periodic examination 
report, October 9, 1993.  The Veteran indicated that he was 
in "excellent health", did not suffer from shortness of 
breath or high blood pressure though he did experience pain 
or pressure in the chest and palpitation or pounding of the 
heart.  See SF 89, periodic examination report, October 9, 
1993.

Upon periodic examination in October 1998, all of the 
Veteran's systems were considered normal.  Blood pressure 
readings were 128/90.  The Veteran was noted to have elevated 
cholesterol, high blood pressure and a cardiovascular screen 
was indicated.  [The Veteran's cardiac screen was 
subsequently cleared in January 1999]  See SF 88, periodic 
examination report, October 8, 1998.  The Veteran himself 
stated that he was in "excellent health", had no shortness 
of breath and no high blood pressure.  He stated that he 
experienced pain or pressure in his chest and had heart 
trouble.  The examiner noted the Veteran's 1991 MI.  In 
November 1998, the Veteran's blood pressure reading was 
128/90.  He was informed that this was mildly high and was 
warned that hypertension was "a very serious life long 
condition."  The Veteran was instructed to monitor his blood 
pressure regularly and to follow his doctor's suggestions 
concerning exercise, diet, weight control, etc.  His 
cholesterol was noted as 275.  The Veteran was informed this 
was too high and that it put him at very high risk of early 
heart disease and sudden death.  He was strongly advised to 
obtain a professional evaluation.  See Health Risk Appraisal 
Profile, November 7, 1998.

In a letter from the Veteran's private physician to his 
Reserve Support Command, C.W.M., M.D. noted the Veteran's 
April 1991 MI that required angioplasty of that vessel with 
good result.  It was noted that the Veteran was doing well 
over the last many years with no recent angina or cardiac 
problems.  The Veteran was seen in August 1998 for a stress 
test, which was within normal limits.  Dr. M. stated that the 
Veteran could participate in physical activities without 
limitation based on the treadmill stress test.  See private 
treatment record, C.W.M., M.D., November 21, 1998.

In June 2000, while on ACDUTRA, the Veteran experienced 
angina while running.  He was hospitalized in El Paso, Texas 
and underwent angioplasty and stenting of the right coronary 
artery.  Dr. M. opined that a critically obstructed right 
coronary artery could be related to an ulcerated plaque.  See 
letter from C.W.M., M.D., August 7, 2000.  The January 2001 
line of duty determination found that the Veteran's chest 
pain and shortness of breath occurred during a two mile run 
and, therefore, in the line of the Veteran's duty.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In support of his claims, the Veteran 
submitted an April 2005 letter from his private physician, 
C.W.M., M.D., who stated that he had thoroughly reviewed the 
records from the Veteran's June 2000 incident of chest pain.  
He opined that physical exertion can sometimes enhance the 
likelihood of an atherosclerotic plaque developing an 
ulceration, leading to unstable angina.  Further, physical 
exertion from participation in a physical training test as 
part of military duty more likely than not caused his acute 
ulceration of plaque in his coronary artery that required 
PTCA and stenting.  See letter from C.W.M., M.D., April 22, 
2005.

Initially, it is noted that Dr. M.'s medical opinion does not 
directly address the issues currently before the Board.  
However, use of the word "sometimes" in describing how 
physical exertion can potentially affect angina is extremely 
speculative.  The Court has held that medical opinions, which 
are speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Additionally, it is unclear how Dr. M. is able to attribute 
the Veteran's unstable angina to one particular physical 
training session.  He has not provided any bases for his 
conclusions.  There is also no evidence that Dr. M. reviewed 
the Veteran's claims file in conjunction with drafting of his 
opinion.  Whether a physician provides a basis for his 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  As such, the Board finds the 
letter provided by Dr. M. to be speculative and of limited 
probative value.

The only remaining evidence in support of the Veteran's 
claims is his own lay statements.  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experiences; for example, he is competent to discuss his 
chest pain and blood pressure.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

In January 2007, the Veteran was afforded a VA medical 
examination.  The examiner diagnosed the Veteran with 
essential HTN and CAD, status post stent placement, in stable 
condition.  The examiner specified the July 31, 1987 
discharge note which indicated the episode of chest pain, at 
which time all tests and cardiac work-up (including chest x-
ray, EKG and cardiac enzymes) were all negative and MI was 
ruled out.  Based on these findings, it was the examiner's 
opinion that the date of onset of the Veteran's heart 
condition was most likely in 1991 when the Veteran had a MI 
and angioplasty.  His heart condition was most likely due to 
the risk factors of HTN, hypercholesterolemia and chronic 
tobacco smoking [prior to 1991] and not likely related to an 
episode of chest pain in July 1987 when all of the cardiac 
work-up was negative and MI was ruled out.  

Additionally, the examiner concluded that HTN was most likely 
due to chronic tobacco smoking and hyperlipidemia and not 
likely due to or aggravated by an episode of shortness of 
breath and chest pain in 1987.  See VA examination report, 
January 4, 2007.  The Board finds that the VA examiner 
clearly reviewed the claims file, as indicated by the 
referral to prior medical treatment.  See Prejean, supra.  
Additionally, the examiner provided a thorough explanation 
for the conclusion that the Veteran's CAD and HTN were not 
related to chest pain in 1987.  The Veteran's other risk 
factors were also discussed in detail.  These issues were not 
addressed at all by the private opinion provided by Dr. M. in 
April 2005.  As such, the Board finds the VA opinion to be 
the most persuasive.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  In this case, 
for the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the Veteran's claims that his 
current CAD and HTN are related to service.  There is not an 
approximate balance of evidence.  

III.  Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2008).  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3 (2008).  

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, 
here, the veteran timely appealed the rating initially 
assigned for the service-connected disability within one year 
of the notice of the establishment of service connection for 
it, and VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2008).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  See 38 C.F.R. 
§ 4.45 (2008).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002).  Effective September 26, 2003, VA revised the 
criteria for evaluating general diseases and injuries of the 
spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that 
time, VA also reiterated the changes to Diagnostic Code 5293 
(now reclassified as Diagnostic Code 5243) for intervertebral 
disc syndrome.

The Board will evaluate the Veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the Veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The RO considered all these changes in adjudicating the 
Veteran's claim.  The March 2004 statement of the case 
considered the old and new criteria for rating general 
diseases of the lumbar spine.  The old and new rating 
criteria were provided to the Veteran and his representative 
in this document.  Therefore, there is no prejudice to the 
Veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  See 
67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome.

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 
40 percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Prior to October 16, 2003

The Veteran is seeking a disability rating in excess of 10 
percent for his service-connected low back disability prior 
to October 16, 2003.  He essentially contends that at that 
time the symptomatology associated with his low back 
disability was more severe than was contemplated by the 
currently assigned rating.  Following a review of the 
available evidence in this case, and the applicable laws and 
regulations, it is the Board's conclusion that the evidence 
does not support a rating in excess of the currently assigned 
10 percent disability evaluation during any portion of the 
appeal period prior to October 16, 2003.

The Veteran's claim was initially rated under Diagnostic Code 
5293.  Under this Diagnostic Code, intervertebral disc 
syndrome is rated as follows:  a 10 percent rating is 
assigned for mild intervertebral disc syndrome; a 20 percent 
rating is assigned for moderate intervertebral disc syndrome, 
with recurring attacks; a 40 percent rating is assigned for 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief; and a 60 percent rating is assigned 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71A, Diagnostic Code 5293.  A precedent 
opinion of VA's Office of General Counsel, VAOPGCPREC 36-97, 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.

Applying the medical evidence to the above criteria, the 
Veteran occasionally complained of radicular symptomatology.  
See, e.g., April 2002 VA examination report; VA physical 
therapy treatment records, April 2003.  There is evidence of 
complaints of muscle spasm; however, there is no evidence 
that he experiences any neurological symptoms as a result of 
the disc disease.  See, e.g., April 2002 VA examination 
report.  The Veteran's disc disease had not progressed to the 
point where it interfered with his neurological functioning.  
Reflexes were not impaired.  Muscle strength and tone were 
normal.  See, e.g., April 2002 VA examination report.  He 
also had no difficulty with bowel or bladder control.  Id.  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  

Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  The revised schedule does not provide for an 
evaluation higher than 60 percent.  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)

The exact length of time the Veteran experiences painful 
symptomatology is unclear.  He alleges continuous back pain, 
but he also experiences limited episodes of increased 
symptoms (flare-ups), self-described to occur with physical 
activity.  Regardless, the Veteran's reported attacks of 
radicular pain do not precisely meet the level of 
"incapacitating episode" as defined by the revised 
criteria, which describes an incapacitating episode as being 
a period of acute signs and symptoms due to intervertebral 
disc syndrome which requires bed rest prescribed by a 
physician and treatment by a physician.  The evidence of 
record does not indicate that he has experienced 
incapacitating attacks of intervertebral disc syndrome.  

Nevertheless, the Veteran may obtain a greater disability 
rating by combining separate evaluations for any chronic 
orthopedic and neurologic manifestations under 38 C.F.R. § 
4.25.  With regard to the second method of evaluation 
(combining separate evaluations of chronic orthopedic and 
neurologic manifestations), the criteria effective from 
September 23, 2002 provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (2).  

As for a rating based on lumbar spine range of motion, the 
veteran would, at best, meet the criteria for a 10 percent 
rating under the revised schedule based on his range of 
motion.  With respect to the application of former 
Diagnostic Code 5292 (pertaining to limitation of motion in 
the lumbar spine), the Board acknowledges that the Veteran 
complained of stiffness, intermittent pain and occasional 
trouble with bending and lifting.  Range of motion findings 
from the April 2002 VA examination included flexion to 95 
degrees, extension to 35 degrees, right and left lateral 
flexion to 40 degrees with pain and right and left rotation 
to 35 degrees with pain.
Considering these findings, and the fact that the Veteran has 
already been assigned a 10 percent disability rating, the 
Board concludes that overall, his limitation of motion is 
slight.  The words "slight," "moderate" and "severe" are 
not defined in the VA Schedule for Rating Disabilities.  
Rather, it is the Board's responsibility to evaluate all the 
medical evidence and determine the appropriate rating that 
would compensate the Veteran for impairment in earning 
capacity, functional impairment, etc.  Although the criteria 
under Diagnostic Code 5292 are less defined and numerical 
ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Therefore, even though pre-2003 regulations did not define 
normal range of motion for the spine, the current definition 
is based on medical guidelines in existence since 1984.  
There is no inconsistency, then, in applying the current 
ranges of motion to rating spine disabilities under the old 
criteria.  When doing so in this case, it is clear that the 
Veteran has no more than slight limitations.  The 2002 VA 
examination showed limitations at that time were extremely 
slight.  To warrant a higher rating under Diagnostic Code 
5292, such limitations would have to be moderate.  With 
almost complete full range of motion shown upon the 
examination, it cannot be said that he meets this 
requirement.

The Board also finds that the evidence does not show that the 
criteria are met for assignment of a higher rating under 
former Diagnostic Code 5295 (pertaining to lumbosacral 
strain).  The record does not show that the Veteran's 
disability is manifested by muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  Although the Veteran complained of lower 
back spasms after physical therapy in July 2003, the April 
2002 VA examination did not note the presence of muscle 
spasm, and he did not have loss of lateral spine motion, as 
discussed above.  The Veteran's gait has been found to be 
normal and there was no limitation on standing or walking.  
Overall, the Board finds that the Veteran's current 10 
percent disability rating is appropriate.

While the Board is required to consider the effect of the 
Veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  The 2002 VA examiner 
concluded the veteran has low back pain with no limited 
function of walking and standing.  X-ray reports indicated 
mild spondylosis and facet arthritis at L5-S1 with painful 
motion.  Despite the Veteran's complaints of back pain, the 
medical evidence shows that he is, at most, slightly disabled 
from a functional standpoint.  There are no findings 
indicative of disuse.  Musculature of the back is normal 
(i.e., no atrophy), and his posture and gait remain normal.  

The Board concludes that in conjunction with the slight 
abnormal findings discussed more fully above (i.e., slight 
overall limitation of motion), the current 10 percent rating 
adequately compensates the Veteran for his back disability.  

Finally, with respect to current Diagnostic Code 5237 
(pertaining to lumbosacral strain), the Board acknowledges, 
as set forth previously, that the Veteran has complained of 
stiffness, intermittent pain and occasional trouble with 
bending and lifting.  However, as noted above, the only way 
to obtain a higher disability rating under the new criteria 
would be if flexion was greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  As noted 
above, the April 2002 examination showed almost complete 
range of lumbar spine motion, and there has never been 
flexion to 60 degrees or less.  Although minimal spasm was 
noted in 2003, it has not been severe enough to result in any 
abnormalities of gait or spinal contour.  Accordingly, there 
is no basis for assigning a higher rating under the "new" 
criteria.


VA could also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1) 
(2004).  The emphasis here is on the word "objective."  
Although the Veteran may complain of neurological symptoms 
(i.e., weakness of the lower extremities, radiating pain, 
etc.), there is no objective evidence of neurologic 
impairment.  See, e.g., April 2002 VA examination report.  
The Veteran has not alleged bowel or bladder impairment.  VA 
examination has shown no muscular reflex abnormalities or 
sensory abnormalities or impairment of muscle strength.  
Therefore, based on the lack of such symptomatology in this 
case, a separate rating could not be assigned.

The Board has considered all other potentially applicable 
diagnostic codes.  There is no evidence of fractured 
vertebrae or ankylosis that would support an evaluation under 
the criteria of Diagnostic Codes 5285, 5286 or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).  

In sum, the revised General Rating Formula for Diseases and 
Injuries of the Spine would not result in a higher rating 
for the Veteran's disability.  As discussed in detail above, 
he would qualify for, at most, a 10 percent rating under 
these criteria prior to October 16, 2003.  For the reasons 
detailed above, there is insufficient symptomatology to 
warrant assignment of a higher disability rating under any 
diagnostic code.

From October 16, 2003

A March 2004 rating decision increased the Veteran's 
disability rating for his low back disability from 10 percent 
to 20 percent disabling, effective October 16, 2003 [the day 
of his VA spine examination].  The Veteran essentially 
contends that the symptomatology associated with his low back 
disability is more severe than is contemplated by the 
currently assigned rating.  Following a review of the 
available evidence in this case, and the applicable laws and 
regulations, it is the Board's conclusion that the evidence 
does not support a finding in excess of the currently 
assigned 20 percent disability evaluation during any portion 
of the appeal period.

A 40 percent rating could be assigned under the old criteria 
for intervertebral disc syndrome that is severely disabling 
with recurring attacks and intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Applying the 
medical evidence to the above criteria, the Veteran 
complained of radicular symptomatology.  See, e.g., October 
2003 and January 2007 VA examination reports.  There is 
evidence of complaints of muscle spasm on clinical 
examination; however there is no evidence that he experiences 
any neurological symptoms as a result of the disc disease.  
See, e.g., October 2003 and January 2007 VA examination 
reports.  The Veteran's disc disease has not progressed to 
the point where it interferes with his neurological 
functioning.  Reflexes are not impaired.  Muscle strength and 
tone were normal.  See, e.g., October 2003 and January 2007 
VA examination reports.

Regarding the revisions to 38 C.F.R. § 4.71a, Diagnostic Code 
5293, a 40 percent rating is warranted if the total duration 
of the incapacitating episodes is at least four weeks but 
less than six weeks.  As noted above, the Veteran alleges 
continuous back pain, but he also experiences limited 
episodes of increased symptoms (flare-ups), self-described to 
occur with physical activity.  Regardless, the Veteran's 
reported attacks of radicular pain do not precisely meet the 
level of "incapacitating episode".  The evidence of record 
does not indicate that he has experienced incapacitating 
attacks of intervertebral disc syndrome.  

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the Veteran would, at best, meet the 
criteria for a 20 percent rating under the revised schedule 
based on his range of motion.  Under former Diagnostic Code 
5292, the range of motion findings from the October 2003 VA 
examination included flexion to 60 degrees with pain at 20 
degrees, extension to 15 degrees with pain at 5 degrees, 
right lateral flexion to 20 degrees with pain at 10 degrees, 
left lateral flexion to 20 degrees with pain at 5 degrees, 
right rotation to 25 degrees with pain at 15 degrees and left 
rotation to 20 degrees with pain at 10 degrees.  The January 
2007 examination range of motion findings included flexion to 
80 degrees without pain but with pain at 90 degrees, 
extension to 25 degrees with no pain but with pain at 30 
degrees, right lateral flexion to 30 degrees with no pain, 
left lateral flexion to 25 degrees without pain but with pain 
at 30 degrees, right rotation to 60 degrees with no pain and 
left rotation to 55 degrees with no pain.  Considering these 
findings, and the fact that the Veteran has already been 
assigned a 20 percent disability rating, the Board concludes 
that overall, his limitation of motion is moderate - that is, 
approximately half of normal for flexion most of the time, 
with some normal findings and some slight findings.  To 
warrant a higher rating under Diagnostic Code 5292, such 
limitations would have to be severe.

The Board also finds that the evidence does not show that the 
criteria are met for assignment of a higher rating under 
former Diagnostic Code 5295 (pertaining to lumbosacral 
strain).  The record does not show that the Veteran's 
disability is manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign or abnormal 
mobility on forced motion.  It does not appear that he has 
"marked" limitation of forward bending.  The Board notes 
that during the October 2003 VA examination, the Veteran's 
gait and posture were abnormal.  He walked with his trunk 
slightly flexed, indicating a position of comfort.  He also 
leaned on objects to support his weight.  However, the 
January 2007 VA examination report noted the Veteran's 
posture and gait to be normal.  He was ambulatory and walked 
without any walking aids and did not use a brace.  He stated 
that he was able to walk two miles and was able to mow his 
lawn.  Overall, the Veteran's gait has been found to be 
normal with little limitation on standing or walking.  
Overall, the Board finds that the Veteran's current 20 
percent disability rating is appropriate.

While the Board is required to consider the effect of the 
Veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  See Spurgeon, supra.  
Despite the Veteran's complaints of back pain, the medical 
evidence shows that he is, at most, mildly disabled from a 
functional standpoint.  There are no findings indicative of 
disuse.  Musculature of the back is normal (i.e., no 
atrophy), and his posture and gait remain normal.  Although 
he may be unable to participate in more physically strenuous 
activities, the Board concludes that in conjunction with the 
mildly abnormal findings discussed more fully above (i.e., 
moderate overall limitation of motion), the current 20 
percent rating adequately compensates the Veteran for his 
back disability.  

Finally, with respect to current Diagnostic Code 5237 
(pertaining to lumbosacral strain), the Board acknowledges, 
as set forth previously, that the Veteran has complained of 
stiffness, weakness, limited motion, muscle spasms and severe 
pain in his back.  However, as noted above, the only way to 
obtain a higher disability rating under the new criteria 
would be if flexion was to 30 degrees or less or the spine 
were ankylosed, which are not present.  Accordingly, there is 
no basis for assigning a higher rating under the "new" 
criteria.

Although the Veteran may complain of neurological symptoms 
(i.e., weakness of the lower extremities, radiating pain, 
etc.), there is no objective evidence of neurologic 
impairment.  See, e.g., October 2003 and January 2007 VA 
examination reports.  The Veteran has not alleged bowel or 
bladder impairment.  VA examinations have shown no muscular 
reflex abnormalities, sensory abnormalities or impairment of 
muscle strength.  Therefore, based on the lack of such 
symptomatology in this case, a separate rating for 
neurological disability could not be assigned.

The Board has considered all other potentially applicable 
diagnostic codes.  There is no evidence of fractured 
vertebrae or ankylosis that would support an evaluation under 
the criteria of Diagnostic Codes 5285, 5286 or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).

In sum, the revised General Rating Formula for Diseases and 
Injuries of the Spine would not result in a higher rating 
for the Veteran's disability.  As discussed in detail above, 
he would qualify for, at most, a 20 percent rating under 
these criteria from October 16, 2003.  For the reasons 
detailed above, there is insufficient symptomatology to 
warrant assignment of a higher disability rating under any 
diagnostic code.



IV.  Extraschedular Rating Consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2008).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Neither the Veteran nor his representative has identified 
any factors which may be considered to be exceptional or 
unusual with respect to his service-connected low back 
disability, and the Board has been similarly unsuccessful.  
The record does not show that the Veteran has required 
frequent hospitalization for his low back disability.

Moreover, neither the VA examination reports nor the VA 
outpatient treatment records identified symptomatology 
indicative of marked interference with employment.  In 
addition, there is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the Veteran's low back disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted in this case.




ORDER

Entitlement to service connection for coronary artery disease 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to an initial disability rating in excess of 10 
percent for a low back disability, prior to October 16, 2003, 
is denied.

Entitlement to an initial disability rating in excess of 20 
percent for a low back disability, from October 16, 2003, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


